Citation Nr: 0124792	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for colitis to include 
ostomy (colitis).

2.  Entitlement to an increased rating for incompetent anal 
sphincter with external and internal hemorrhoids with 
recurrent anal fissures (incompetent anal sphincter), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 until 
January 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 1999 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the benefits sought on appeal.

The Board observes that the veteran was scheduled to have a 
hearing before a Member of the Board in August 2001, but the 
file indicates that he failed to report.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  An unappealed April 1992 BVA decision denied service 
connection for ulcerative colitis, status post total 
proctocolectomy with ileostomy.

3.  The evidence associated with the claims file subsequent 
to the April 1992 BVA decision when viewed in the context of 
the entire record is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for colitis.  

4.  The veteran's incompetent anal sphincter is not currently 
productive of any subjective complaints; in an April 1992 
proctocolectomy and ileostomy the veteran's colon was removed 
and his anus was sewn closed.    


CONCLUSIONS OF LAW

1.  The April 1992 BVA decision denying entitlement to 
service connection for ulcerative colitis, status post total 
proctocolectomy with ileostomy, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 20.302, 20.1104 (2001).  

2.  The evidence received subsequent to the April 1992 BVA 
decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for colitis have not been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000). 

3.  The criteria for a disability evaluation in excess of 30 
percent incompetent anal sphincter with external and internal 
hemorrhoids with recurrent anal fissures have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
Diagnostic Code 7332 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence: Colitis to Include Ostomy

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for colitis on 
the basis that he has submitted new and material evidence.  
The Board observes that the veteran's claim of service 
connection for this disorder was first considered and denied 
by the RO in rating decisions dated in June and August 1990.  
In June 1990 the RO denied service connection for colitis as 
secondary to the veteran's incompetent anal sphincter.  In 
the August 1990 rating decision, direct service connection 
for colitis was denied.  The veteran appealed those decisions 
to the BVA, which upheld the denial of service connection in 
a final decision rendered in April 1992.  See 38 U.S.C.A. 
§ 7104.  In December 1999, the veteran submitted a request to 
reopen his claim of service connection for colitis, to 
include ostomy.  This request was denied by the RO in a 
February 2000 rating decision.  The veteran disagreed with 
that decision and initiated this appeal.  

This law states that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies to all claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, ("VCAA").  
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  
Implementing regulations for the VCAA were subsequently 
enacted, which are also effective November 9, 2000.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The VCAA and the accompanying 
regulations redefine the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Id.  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  Recently, the veteran was issued a 
Statement of the Case in May 2000, which set forth the basis 
for denial of his claim, and explained the evidence necessary 
to substantiate the claim.  Under these circumstances, the 
Board finds that although the RO has not had an opportunity 
to apply the VCAA to this case, the requirements under the 
law essentially have been satisfied, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

As noted earlier, the veteran claims he is entitled to 
service connection for colitis.  Service connection means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease or 
disorder diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

In the April 1992 decision denying service connection for 
colitis, the BVA noted that despite episodes of 
gastrointestinal symptoms during service, there was no 
evidence of colitis upon separation from service or in the 
years proximate to service.  The BVA further noted in the 
April 1992 decision that there was an absence of medical 
evidence to establish any causal link between the veteran's 
colitis and his service-connected incompetent anal sphincter.  

The evidence associated with the claims file subsequent to 
the April 1992 BVA decision consists of outpatient treatment 
records dated 1990-1992 from the VA Medical Center in Daytona 
Beach, outpatient treatment records dated 1998-1999 from the 
VA Medical Center in Milwaukee, and treatment reports from 
Columbia Hospital dated May 1996, June 1997 and February 
2001.  Additionally, the evidence submitted subsequent to the 
April 1992 BVA decision includes reports from private 
physicians Gale L. Medeloff, M.D. and Shed Roberson, M.D., 
dated October 1998 to September 1999 and July 1990, 
respectively.  Finally, a December 1998 VA radiology report 
has been associated with the file subsequent to the April 
1992 BVA decision.  

A review of the VA Medical Center outpatient treatment 
reports dated 1990-1992 from Daytona Beach reveals that the 
focus of the veteran's care at that time pertained to his 
lymphatic leukemia, which is not the subject of the present 
claim.  Likewise, the outpatient treatment reports dated 
1998-1999 from the VA Medical Center in Milwaukee pertained 
primarily to disorders other than the claimed colitis 
disorder which is the subject of this appeal.  As such, these 
documents are not material to the current claim.  The medical 
reports from Columbia Hospital similarly lack materiality, as 
they merely establish a current colitis disorder, without 
providing a competent medical opinion to relate the veteran's 
present colitis to active service or to the veteran's 
service-connected incompetent anal sphincter.  The treatment 
report from Dr. Mendeloff lacks materiality for this same 
reason.  The report from Dr. Roberson is cumulative and 
redundant, as it serves only to confirm that the veteran 
underwent a proctocolectomy and ileostomy in 1990, a fact 
already of record at the time of the April 1992 BVA decision.  
Finally, the December 1998 radiology report contains an 
impression of left lower quadrant ostomy.  As there is no 
dispute that the veteran presently has colitis to include 
ostomy, and as this radiology report does not provide any 
nexus evidence to link the current disorder to service, this 
evidence must also be rejected as a basis for reopening the 
veteran's claim, on the grounds that it is not material.

Based on the foregoing evidence, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen the his claim for entitlement to service 
connection for colitis.  The evidence missing at the time of 
the April 1992 BVA decision was medical evidence to show that 
the veteran's colitis disorder was incurred or aggravated 
during active service, or was causally related to the 
veteran's service-connected incompetent anal sphincter.  
While many additional documents have been associated with the 
file subsequent to the April 1992 BVA decision, the record 
still does not contain medical evidence establishing a 
relationship between any current colitis and an incident of 
the veteran's active service, or a service-connected 
disability.  Therefore, the evidence presented by the veteran 
is not so significant that it must be considered in order to 
fairly decide the merits of the appeal.  38 C.F.R. 
§ 3.156(a).

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the previously 
disallowed claim for service connection for colitis, and to 
this extent the appeal is denied.

II.  Increased Rating: Incompetent Anal Sphincter

The veteran claims entitlement to an increased rating for 
service-connected incompetent anal sphincter, currently 
evaluated as 30 percent disabling.  The veteran contends that 
the evidence of record warrants a 100 percent evaluation, 
based on a complete loss of sphincter control. 

The veteran first received service connection for incompetent 
anal sphincter (then referred to as a "rectal condition") 
in a December 1966 rating decision.  The veteran's disability 
was evaluated as 100 percent disabling from September 1966 
and then was deemed noncompensable from December 1966.  The 
file contains numerous subsequent rating decisions concerning 
the extension of the temporary total rating, which are of no 
consequence to the present appeal.  In May 1967, the RO 
increased the veteran's evaluation to 10 percent disabling, 
and the current evaluation of 30 percent was initially 
granted in a July 1975 rating decision.  The veteran was most 
recently denied a request for an increased evaluation in a 
December 1999 rating decision, which is the subject of this 
appeal. 

As noted in Part I of this decision, while this appeal was 
pending, legislation was passed (Veterans Claims Assistance 
Act of 2000, "VCAA"), which eliminates the need for a 
claimant to submit a well-grounded claim and enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board finds that while this law and the regulations were 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
for the VCAA have already been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and statement of the case and supplemental statement 
of the case.  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  Moreover, the claims file appears to contain 
all relevant outpatient treatment records as well as reports 
from Columbia Hospital.  Additionally, reports from private 
physicians Gale L. Mendeloff, M.D. and Shed Roberson, M.D. 
are associated with the file.  Further, the file contains a 
VA radiology report dated December 1998.  Finally, the 
veteran was apprised of the date and time of his hearing 
before a Member of the Board, scheduled for August 2001, and 
his failure to report on this date was not due to any 
deficiencies on the part of VA.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that in October 1999, the 
veteran requested an increased rating for his incompetent 
anal sphincter, which at the time was evaluated as 30 percent 
disabling.  By rating decision in December 1999, the RO 
denied the veteran's request for a higher evaluation.  The 
veteran expressed his disagreement with this decision in 
correspondence received by the RO in March 2000.  

At the time of the July 1975 rating decision, the RO assigned 
a 30 percent rating for incompetent anal sphincter, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7332.  This Diagnostic 
Code provides for a 30 percent evaluation for impairment of 
sphincter control with occasional involuntary bowel 
movements, necessitating the wearing of a pad.  A 60 percent 
rating is for application in cases of extensive leakage and 
fairly frequent involuntary bowel movements.  Finally, a 100 
percent disability rating is applicable under Diagnostic Code 
7332 for complete loss of sphincter control.  

The Board has thoroughly reviewed the evidence of record, and 
finds that the veteran is not entitled to a rating in excess 
of 30 percent at this time.  The pertinent evidence 
associated with the file includes an operation record for the 
proctocolectomy (surgical removal of the rectum and colon) 
with ileostomy performed in April 1990.  This record notes 
the preoperative and postoperative diagnoses as "chronic 
ulcerative colitis."  The file also contains a letter from 
the operating physician, Dr. Shed Roberson.  In this letter, 
Dr. Roberson stated that the operation was conducted to 
relieve severe diarrhea associated with abdominal cramps and 
bleeding secondary to chronic ulcerative colitis.   

The evidence of record contains no recent clinical 
examinations with respect to the veteran's anal sphincter, 
because the veteran's colon was removed in the surgical 
procedure in April 1990.  In fact, the record indicates that 
the veteran was scheduled for a VA examination of the rectum 
and anus in November 1999, but he canceled this examination 
in light of his prior surgery to remove his colon.  The 
veteran reported at that time that the surgical reports for 
that surgery had already been forwarded to the RO.  

The veteran argues that the proctocolectomy performed in 
April 1990 should serve as the basis for a total disability 
rating.  As set forth in his March 2000 notice of 
disagreement, the veteran essentially maintains that since 
his anal sphincter no longer exists, he has suffered a 
"complete loss of sphincter control" as contemplated under 
Diagnostic Code 7332, warranting a 100 percent evaluation.

While it is undeniable that the veteran has experienced a 
complete loss of sphincter control, in the sense that he had 
his colon removed, it does not automatically follow that he 
is entitled to a total disability rating pursuant to 
Diagnostic Code 7332.  The fact that the veteran's colon was 
removed is not analogous to a situation in which the colon is 
present, but not functioning properly.  Moreover, according 
to the medical evidence of record, the veteran underwent the 
proctocolectomy and ileostomy in April 1990 to relieve severe 
diarrhea, associated with a nonservice-connected colitis 
disorder.  The veteran's service-connected incompetent anal 
sphincter was not the cause of the surgery.  As a result of 
the surgical procedure, the symptoms associated with the 
current 30 percent rating under Diagnostic Code 7332 no 
longer occur.  However, the veteran remains entitled to the 
30 percent evaluation pursuant to 38 C.F.R. § 3.951(b), which 
states that a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
will not be reduced to less than that evaluation absent a 
showing of fraud.  Therefore, the Board finds the current 
rating of 30 percent to be appropriate even in the absence of 
medical evidence showing current symptomatology.  The Board 
further finds that, due to the lack of current 
symptomatology, there are no other Diagnostic Codes under 
which the veteran could attain a higher rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's incompetent 
anal sphincter, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board finds that as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Entitlement to a higher 
initial rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Finally, the evidence does not reflect (and the veteran does 
not contend) that the veteran's service-connected incompetent 
anal sphincter, has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

New and material evidence having not been presented to reopen 
a claim for service connection for colitis, to include 
ostomy, the appeal is denied.

The schedular criteria not having been met, the claim for a 
rating in excess of 30 percent for incompetent anal sphincter 
with external and internal hemorrhoids with recurrent anal 
fissures, is denied.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

